Citation Nr: 0827853	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
He died in May 2004.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2004 and later 
by the Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO).  


FINDINGS OF FACT

1.  During his lifetime, the veteran established service 
connection post-traumatic stress disorder, rated as 50 
percent disabling.

2.  The veteran died on May [redacted], 2004 at the age of 55.  The 
cause of death listed on his death certificate was congestive 
heart failure.  Also listed under the heading "other 
significant conditions" was atrial fibrillation.  

3.  The congestive heart failure and atrial fibrillation 
noted on the death certificate were not present during 
service, and were not manifested within one year after 
service.

4.  The post-traumatic stress disorder did not cause or 
aggravate the congestive heart failure and/or atrial 
fibrillation.

5.  The death was not proximately due to or the result of the 
service-connected disability, and the service-connected 
disability did not materially accelerate the death.





CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's surviving spouse.  She seeks 
service connection for the cause of the veteran's death.  She 
asserts that the veteran developed disabilities in service 
which led to his death.  She states that his post-traumatic 
stress disorder caused him to develop heart problems which in 
turn caused his death.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

During his lifetime, the veteran established service 
connection for post-traumatic stress disorder, rated as 50 
percent disabling.

The veteran's death certificate indicates that he died on May 
[redacted], 2004 at the age of 55.  The cause of death listed on his 
death certificate was congestive heart failure.  Also listed 
under the heading "other significant conditions" was atrial 
fibrillation.  The death certificate contains no indication 
that the cause of death was related to service.  Post-
traumatic stress disorder was not mentioned.  

The veteran's service medical records show that the disorders 
noted on the death certificate were not present during 
service.  The report of an examination conducted in June 1970 
for the purpose of separation from service shows that 
evaluation of the heart was normal.  A chest X-ray reportedly 
was normal.  The veteran's blood pressure was 114/74.   

There is also no evidence that that a cardiovascular disorder 
was manifested within one year after service.  The earliest 
medical evidence of heart problems is from many years after 
separation from service.  For example, an echocardiogram 
report from the Atlanta Heart Associates dated in July 2003 
reflects that the veteran had findings consistent with 
dilated cardiomyopathy and biventricular hypertrophy and mild 
to moderate valvular heart disease.  The report contains no 
mention of his period of service.  

With respect to the contention that the death was secondary 
to the service-connected disability, the Board has reviewed 
the evidence which is of record which pertains to the 
service-connected post-traumatic stress disorder.  

The Board notes that the evidence includes an opinion linking 
the veteran's service-connected disorder and his death.  In 
this regard, a VA treatment record dated in September 2003 
contains an assessment of CHF [congestive heart failure] 
secondary to Etoh Abuse caused by PTSD.  No explanation was 
given as to the basis of that conclusion.  A letter dated in 
July 2005 from the same VA physician who prepared the above 
referenced medical record in September 2003 indicates that 
the veteran had chronic medical conditions including heart 
failure caused by amyloidosis and post traumatic stress 
disorder which exacerbated his condition.

Significantly, however, there is another more convincing 
medical opinion which weighs against the claim.  The opinion 
dated in March 2008 was prepared by a VA cardiologist.  The 
cardiologist noted that an insignificant contribution from 
chronic alcohol abuse attributed in part to the presented of 
PTSD could not be completely excluded.  However, the 
cardiologist's ultimate opinion was that it was unlikely that 
the patient's 50% service-connected diagnosis of PTSD 
meaningfully contributed to the death from congestive heart 
failure.  The cardiologist noted that the veteran first 
developed clinical signs of congestive heart failure and 
atrial fibrillation in 2003.  Investigation for the causes of 
the CHF included nuclear perfusion scanning and 
echocardiography, and cardiac catheterization in July 2003.  
These studies were noted to be important in exclusion of 
coronary artery disease or heart attack as the source of his 
problems, hence the diagnosis of non-ischemic cardiomyopathy.  

The VA cardiologist noted that there was a long history of 
alcohol abuse in this patient.  The VA cardiologist further 
noted, however, that additional diagnostic evaluations 
including an endomyocardial (heart) biopsy revealed the 
presence of cardiac amyloidosis, as specific cause of heart 
failure.  The VA cardiologist stated that there was no 
evidence that emotional factors or alcohol caused amyloid 
disease of the heart or other organs.  The cardiologist 
further stated that alcoholic heart muscle disease causing 
CHF is most often characterized by substantial enlargement of 
all heart chambers, weak contraction of the heart and little 
if any increase in the thickness of heart walls, and 
sometimes actually thinning.  Amyloid heart disease, in 
contrast, was typically characterized by abnormally increased 
thickness of the heart walls, absent or only mild increase in 
the size of the heart chambers, and depressed contraction of 
the heart.  The cardiologist stated that the veteran's 
findings were most compatible with the biopsy proven 
diagnosis of amyloid heart disease.  The cardiologist noted 
that opinion by the VA treating physician in July 2005 that 
the PTSD had exacerbated the condition, but the VA 
cardiologist disagreed and stated that the PTSD could not be 
invoked to have significant impact on the veteran's heart 
disease.  The VA cardiologist summarized his findings by 
stating that:

In the opinion of this reviewer, the medical facts 
of this case do not support any reasonable 
contribution of service connected PTSD to the 
development of congestive heart failure due to 
amyloidosis.  The circumstances of the patient's 
death are not contained in the record, but there is 
no evidence that PTSD was substantively related to 
the veteran's death.  

The Board finds that the opinion of the VA cardiologist in 
March 2008, which weighs against the claim, has greater 
probative value than the earlier opinion from the VA treating 
physician.  In this regard, the Board notes that the VA 
cardiologist's opinion was based on review of the veteran's 
claims file and was therefore a fully informed opinion.  The 
cardiologist also gave a much more detailed explanation of 
the basis for his opinion.  Moreover, the VA cardiologist's 
opinion appears to be more consistent with the physical 
evidence such as the heart biopsy.   

In summary, the evidence shows that the diseases which 
resulted in the veteran's death were not present during 
service or manifested within one year after service.  The 
disorders noted on the death certificate were not related to 
any incident during service.  Moreover, the weight of the 
medical evidence shows no relationship between the service-
connected disorder and the veteran's death.  The post-
traumatic stress disorder did not cause or aggravate the 
congestive heart failure and/or atrial fibrillation.  The 
death was not proximately due to or the result of the 
service-connected disabilities, and the service connected 
disabilities did not materially accelerate the death.  
Accordingly, the Board concludes that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law. Regulations implementing 
the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Under the VCAA, when VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  The appellant 
was notified of the VCAA as it applies to her present appeal 
by correspondence dated in October 2004.  The VCAA notice 
letter provided to the appellant generally informed her of 
the evidence not of record that was necessary to substantiate 
her claim and identified which parties were expected to 
provide such evidence.  She was notified of the need to give 
VA any evidence pertaining to her claim.  Furthermore, her 
contentions reflect an awareness of the particular 
requirements to substantiate a claim for dependency and 
indemnity compensation (the benefit awarded when service 
connection for the cause of death is established) based on a 
service-connected or nonservice-connected condition, as 
required by the holding in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The appellant has not claimed that VA has failed 
to comply with the notice requirements of the VCAA and the 
Board finds that the provisions of the VCAA have been fully 
satisfied.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim. See 38 C.F.R. § 3.159.  In 
this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained, including treatment records.

Next, in claims for compensation, the VCAA duty to assist 
requires VA obtain medical opinions when necessary for an 
adequate decision.  The Board notes that an opinion was 
obtained from a medical expert regarding the cause of the 
veteran's death.  The Board has also reviewed the other 
medical statements.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


